Guerry, J.
1. If, resolving all of the conflicts in favor of the plaintiff, a recovery would not be authorized, the judge may direct a verdict for the defendant.
2. The present ease is in principle controlled by the decisions of the Supreme Court and of this court in Parsons v. Fox, 179 Ga. 605 (176 S. E. 642); Jackson v. Bloodworth, 41 Ga. App. 216 (152 S. E. 289) ; Hinton v. Mack Purchasing Co., 41 Ga. App. 823 (155 S. E. 78); Portwood v. Bennett Trading Co., 184 Ga. 617 (192 S. E. 217); Hanes v. Henderson, 58 Ga. App. 475, supra. We can add nothing to what has been said in those decisions on the subject. The trial judge was correct in directing the verdict, and the superior court did not err in overruling the certiorari.

Judgment affirmed.


Broyles, G. J., and MacIntyre, J., concur.

Bon K. Johnston, for plaintiff.
Victor K. Meador, J. L. B. Boyd, for defendant.